DAUKSCH, Judge.
This is an appeal from a conviction of burglary of a structure and grand theft. Burglary of an unoccupied non-dwelling structure is a third-degree felony. Because this is what the appellant was charged with and found guilty of, the typographical error in the judgment which says “F2” under “Degree of Crime” is hereby changed to “F3”. No other error alleged by appellant merits discussion — not that a typographical error in a judgment is such error which merits all the time and effort expected in the appellate court for correction. Appellant, through any of his state-paid lawyers, could have and should have raised that defect below.
CONVICTION AND SENTENCE AFFIRMED; JUDGMENT CORRECTED.
UPCHURCH, C.J., and SHARP, J„ concur.